DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 54-56, 59-62, 64-65 and 69-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,795,711. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The active steps of patented claim 1 meet the limitations of the active steps of instant claims 54 and 64. None of patented claim 1, instant claim 54, or instant claim 64 require their method be performed on a specific patient population that is connected to their preambles. The instant claims also do not require that a therapeutically effective amount of therapeutic agent be administered that is connected to the preamble. The patented claim and the instant claims recite a method that delivers 

s 57 and 66-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,795,711 above, as applied to claims 54-56, 59-62, 64-65 and 69-71 and further in view of Viegas et al. (previously cited). 
Claims 1-14 of U.S. Patent No. 8,795,711 render obvious the limitations of instant claims 54 and 64. A corticosteroid is not recited by the claim to treat glaucoma.
Viegas et al. teach the use of the combination of dexamethasone (corticosteroid) and neomycin sulfate to topically treat glaucoma (see column 8 lines 56-62 and column 11 lines 30-40). 
It would have been obvious to one ordinary skill in the art at the time of the invention to include both dexamethasone and neomycin sulfate in the device employed by the patented claims because Viegas et al. teaches their effectiveness when topically applied against glaucoma. The modification would then provide dexamethasone in the punctal plug employed in the method steps of the patented claims which would meet the instant claim limitations. Therefore claims 57 and 66-67 are obvious over claims 1-14 of U.S. Patent No. 8,795,711 in view of Viegas et al.

Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1-14 of U.S. Patent No. 8,795,711 as applied to claims 54-56, 59-62, 64-65 and 69-71 above, and further in view of Chang et al. (previously cited)
Claims 1-14 of U.S. Patent No. 8,795,711 render obvious the limitations of instant claim 64. The configuration of the device with an initial burst is not detailed.


    PNG
    media_image1.png
    233
    261
    media_image1.png
    Greyscale

The therapeutic eluting insert of Chang et al. has a head such that when inserted as intended, the head is at the top of the punctum (see figure 2 and paragraph 32).  Further they teach that the drug may be released at two different rates over the lifetime of the device (see paragraph 89). This difference in rate, at minimum, implies two options 1) a second rate that is lower than the initial rate (e.g. burst) and 2) a second rate that is higher than the initial rate. 
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to configure the device of the patented claims where the initial release rate is higher than a second subsequent release rate because such bimodal release kinetics were known to be desirable as taught by Chang et al. Since there is no limiting definition in the disclosure of what constitutes a “burst” the initial higher release rate meets this limitation. Therefore claim 73 is obvious over claims 1-14 of U.S. Patent No. 8,795,711 in view Chang et al. 

s 64-65 and 69-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,795,711 in view of Ashton et al. (US PGPub No. 2004/0208910). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The patented claim and the instant claims recite a method that delivers a therapeutic agent to the eye by inserting the same punctal plug. The patented claims recite that the therapeutic agent treats glaucoma and recites cyclosporine, an immunosuppressive agent, as a therapeutic agent which meets the limitations for the therapeutic agent in the instant claims. The polymer in the drug core matrix is polyethylene, silicone, polyurethane, or polyester in both sets of claims and a surfactant and additives to influence the solubility of the therapeutic agent are present in the patented and copending claims. In addition, the patented claims recite that the device is configured to release the therapeutic agent for at least 21 days which implies its presence for this duration. The patented claims do not explicitly recite that the device remains in place for the duration of the release time or that a surgery has occurred or will occur for its patients.
Ashton et al. teach that glaucoma is commonly treated with surgery and/or drugs (see paragraph 6). 
It would have been obvious to the artisan of ordinary skill at the time of the invention to practice the method of the patented claims on a patient that has had or will have glaucoma surgery in light of Ashton et al. teach the combination of drug and surgical treatment for glaucoma. It additionally would have been obvious insert the device and leave it in place for the duration over which it is able to release its .

 Claims 66-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,795,711 in view of Ashton et al. above, as applied to claims 64-65 and 69-71 and further in view of Viegas et al. 
Claims 1-14 of U.S. Patent No. 8,795,711 in view of Ashton et al. render obvious the limitations of instant claims 54 and 64. A corticosteroid is not recited by the claim to treat glaucoma.
Viegas et al. teach the use of the combination of dexamethasone (corticosteroid) and neomycin sulfate to topically treat glaucoma (see column 8 lines 56-62 and column 11 lines 30-40). 
It would have been obvious to one ordinary skill in the art at the time of the invention to include both dexamethasone and neomycin sulfate in the device employed by the patented claims because Viegas et al. teaches their effectiveness when topically applied against glaucoma. The modification would then provide dexamethasone in the punctal plug employed in the method steps of the patented claims which would meet the .

Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over claims 1-14 of U.S. Patent No. 8,795,711 in view Ashton et al. as applied to claims 64-65 and 69-71 above, and further in view of Chang et al.
Claims 1-14 of U.S. Patent No. 8,795,711 in view Ashton et al. render obvious the limitations of instant claim 64. The configuration of the device with an initial burst is not detailed.
Chang et al. teach the delivery of a therapeutic component (eluting a therapeutic agent) from a punctal plug/insert in the lacrimal canaliculus for more than two weeks (see paragraph 60). An embodiment of the device is pictured below:

    PNG
    media_image1.png
    233
    261
    media_image1.png
    Greyscale

The therapeutic eluting insert of Chang et al. has a head such that when inserted as intended, the head is at the top of the punctum (see figure 2 and paragraph 32).  Further they teach that the drug may be released at two different rates over the lifetime of the device (see paragraph 89). This difference in rate, at minimum, implies two 
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to configure the device of the patented claims where the initial release rate is higher than a second subsequent release rate because such bimodal release kinetics were known to be desirable as taught by Chang et al. Since there is no limiting definition in the disclosure of what constitutes a “burst” the initial higher release rate meets this limitation. Therefore claim 73 is obvious over claims 1-14 of U.S. Patent No. 8,795,711 in view Ashton et al. and Chang et al. 

Claims 54-56 and 59-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,795,711 in view of Kruppens et al. (British Journal of Ophthalmology 1995 79: 339-342). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The patented claim and the instant claims recite a method that delivers a therapeutic agent to the eye by inserting the same punctal plug. The patented claims recite that the therapeutic agent treats glaucoma and recites cyclosporine, an immunosuppressive agent, as a therapeutic agent which meets the limitations for the therapeutic agent in the instant claims. The polymer in the drug core matrix is polyethylene, silicone, polyurethane, or polyester in both sets of claims and a surfactant and additives to influence the solubility of the therapeutic agent are present in the patented and copending claims. In addition, the patented claims recite that the device is configured to release the therapeutic agent for at least 21 days which implies its 
Kruppens et al. teach that glaucoma patients can also have preexisting dry eye (see page 324 second column first partial paragraph). 
It would have been obvious to the artisan of ordinary skill at the time of the invention to practice the method of the patented claims on a patient that has dry eye and glaucoma in light of Kruppens et al. that teach the existence of patients with both conditions. It additionally would have been obvious insert the device and leave it in place for the duration over which it is able to release its therapeutic agent because this is the purpose of the device and the intent of the method. This duration overlaps with those instantly recited, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claims 54-56 and 59-62 are obvious over claims 1-14 of U.S. Patent No. 8,795,711 in view Kruppens et al.

 Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,795,711 in view of Kruppens et al. above, as applied to claims 54-56 and 59-62 and further in view of Viegas et al. 

Viegas et al. teach the use of the combination of dexamethasone (corticosteroid) and neomycin sulfate to topically treat glaucoma (see column 8 lines 56-62 and column 11 lines 30-40). 
It would have been obvious to one ordinary skill in the art at the time of the invention to include both dexamethasone and neomycin sulfate in the device employed by the patented claims because Viegas et al. teaches their effectiveness when topically applied against glaucoma. The modification would then provide dexamethasone in the punctal plug employed in the method steps of the patented claims which would meet the instant claim limitations. Therefore claim 57 is obvious over claims 1-14 of U.S. Patent No. 8,795,711 in view of Kruppens et al. and Viegas et al.


Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered. In light of the amendment to the claims the rejections under 35 USC 112 and 35 USC 103(a) are withdrawn. In addition the double patenting rejection over US Patent No. 8691265 are withdrawn in light of the amendments. The arguments directed toward the remaining double patenting rejections are not persuasive. 
The applicant argues that the methods of the patented claims are different than that instantly recited methods. If the claim preambles are considered to impact 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARALYNNE E HELM/           Examiner, Art Unit 1615